DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 27, the phrase “the wavelength” should be changed to -- a wavelength --.  In line 28, the phrase “the wavelength” should be changed to -- a wavelength --.  In line 34, the phrase “the diameter” should be changed to -- a diameter --.  
In claim 3, line 4, the phrase “the wavelength” should be changed to -- a wavelength --.  In lines 4-5, the phrase “the wavelength” should be changed to -- a wavelength --.  
In claim 4, line 2, it appears the phrase “or comprises a metal or a plastic” should be deleted.
In claim 7, line 2, the phrase “the IP 40 protection class” should be changed to -- a IP 40 protection class --.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application Number 17/167,073 (Augenstein et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the claims of ‘073 Augenstein et al. copending Application.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘073 Augenstein et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application Number 17/167,071 (Augenstein et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the claims of ‘071 Augenstein et al. copending Application.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘071 Augenstein et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,11-12,15 of copending Application Number 17/148,418 (Kaindl et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the claims of ‘418 Kaindl et al. copending Application.  At the same time, although ‘418 Kaindl et al. is claiming ultrasonic converters in lieu of ultrasonic transducer, the phrase ultrasonic transducers is broadly interpreted and can include the likes of ultrasonic converters (note: paragraph [0006] of ‘418 Kaindl et al. specification).  Plus, for claims 6 and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing such structural arrangement for the housing is considered as a matter of optimization and choice possibilities where to position the control unit and employing a communication interface like wireless data transmission is a well-known concept in this time and age without departing from the scope of the invention.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘418 Kaindl et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication titled “Phased Array Transducer For Emitting 40-kHz Air-Coupled Ultrasound Without Grating Lobes” by Konetzke et al. in view of U.S. 2015/0011884 (Walker et al.) and evidenced Publication titled “Ultrasonic Sensor Application Manuel Cat. No. S15E-5” by Murata .
With regards to claim 1, Konetzke et al. discloses a phased array transducer comprising a 1D ultrasonic transducer unit for material detection (Abstract section) comprising a housing (page 2, 2nd column, lines 3-7); at least three ultrasonic transducers (Figure 2 indicates 8 ultrasonic transducers with housing); a control unit adapted to control each ultrasonic transducer individually (page 3, under “B. Measurements”, 2nd paragraph indicates a generator to control the beam steering in transmit mode); the housing has a communication interface (Figures 1,3; page 2, under “A. Fabrication”); each ultrasonic transducer has a transducer housing and a piezoelectric body disposed in the transducer housing (page 2, 2nd column, lines 3-7; page 2, under “A. Fabrication”; page 3, under “B. Measurements”); a sound decoupling layer disposed at an open end of the transducer housing for decoupling sound waves in a gaseous medium, and is disposed at a fixed position in the housing (note: Konetzke et al. teaches a MA40S4S type transducer under “A. Fabrication” is being employed which are open structure type ultrasonic sensor with a metal sound decoupling layer as evidenced by Murata in Figure 2 which shows a horn to transmit the waves into the gaseous medium); each ultrasonic transducer is designed to emit and/or to receive a sound wave with a consistent working frequency such that the working frequency of the sound waves is in a range from 20 kHz to 400 kHz (Abstract; page 2, under “A. Fabrication”); two ultrasonic transducers, directly adjacent to one another, in the housing are spaced apart by a distance from a center of the sound decoupling layer to a center of the sound decoupling layer of at most 10 cm or at most 5 cm or at most 2 cm (Figure 1; page 2, under “A. Fabrication”); the 1D ultrasonic transducer unit has one sound channel per ultrasonic transducer (Figures 1,2C,3; page 2, under “A. Fabrication”); each sound channel has an input opening (e.g. actual radiation aperture) and an output opening (new acoustic aperture; Figure 3); exactly one of the input openings is associated with each sound decoupling layer where the output openings are arranged along a straight line (Figures 1,2C,3); the output openings are each arranged in a wall of the housing or the sound channels penetrate the wall of the housing (Figures 1,2C); a distance from a center of one of the output openings to a center of a directly adjacent output opening corresponds at most to the wavelength in the gaseous medium or at most to half the wavelength in the gaseous medium (Figures 1,2C,3; page 2, under “A. Fabrication” where 4.3 mm see vertical direction which corresponds to half wavelength and 6 mm in other direction smaller than full wavelength); a distance between two directly adjacent output openings is in each case smaller than a distance between the ultrasonic transducers associated with the corresponding input openings (Figures 1,2C,3; page 2, under “A. Fabrication”); a quotient of a surface area of the output opening (6*4.3=25.8) to a surface area of the input opening (pi*R2-76.98) has a value between 0.30 and 1.2 (ratio is=0.3351; Figures 1,3; page 2, under “A. Fabrication”); each sound channel has at least a length corresponding to the diameter of the input opening (sound channel has length of 60 mm which is more than 9.9 mm diameter of inlet opening; outlet of 4.3mm x 6mm = 25.8mm2 in Figure 1 with inlet of 9 mm diameter which is an area of 76.98 mm2 resulting in a ratio of 0.3351; hence, finding an optimum range of area ratios involve only routine sill in the art – In re Aller, 105 USPQ 233); the control unit is at least partially disposed in the housing (Figure 1; page 2, under “A. Fabrication”).
The only differences between the prior art and the claimed inventio are the housing has a securing device for securing to a surface; the housing has a movable cover device designed to close the output openings of all sound channels such that the output openings of all sound channels lie in a curved surface.
First, Konetzke et al. implies but does not explicitly teach the housing has a securing device for securing to a surface.  However, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to employ such surface since Konetzke teaches the use of it in range finding, gas flow meters, ultrasonic communications, acoustic imaging, etc. on page 1, under “I. Introduction”.
Second, Walker et al. discloses an ultrasonic imaging system comprising, as illustrated in Figures 1A-7, a housing having a movable cover device 31 designed to close the output opening of all sound channels (paragraphs [0045]-[0047]; Figures 5B) such that the output openings of all sound channels lie in a curved surface (paragraph [0050]; Figure 8A).  (See, paragraphs [0027] to [0061]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the housing having a movable cover device designed to close the output openings of all sound channels such that the output openings of all sound channels lie in a curved surface as suggested by Walker to the system of Konetzke et al. to protect the sensor and achieve are quired shape.  Furthermore, It would also have been an obvious matter of design choice to modify the shape to be curved, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would be obvious to use such a sensor on a vehicle since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 2, Konetzke et al. further discloses the quotient of the surface area of the output opening to the surface area of the input opening has a value between 0.5 and 1.5 or between 0.9 and 1.1.  (Figure 3; page 2, under “A. Fabrication”).  Moreover, it would have been obvious to one of ordinary skill in the art to change the ratio of outlet opening to inlet opening of the acoustic channels in Konetzke et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regards to claim 3, Konetzke et al. further discloses each sound channel has a length from the sound decoupling layer of each ultrasonic transducer to the output opening of the associated sound channel and the length is an integral multiple of one eighth of the wavelength of the sound frequency or an integral multiple of half the wavelength of the sound frequency (Figures 3; page 2, under “A. Fabrication” – having a half wavelength is an integral multiple of half the wavelength and the number 1 which is an integer.  The abstract teaches less than half a wavelength which would include one eighth).  Moreover, it would have been obvious to one of ordinary skill in the art to change the length of the acoustic channels in Konetzke et al. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regards to claim 4, Konetzke et al. further discloses each sound channel is formed of a metal or a plastic or comprises a metal or a plastic.  (e.g. aluminum; page 2, under “A. Fabrication”)
With regards to claim 5, Konetzke et al. further discloses each ultrasonic transducer has a sound uncoupling layer between the sound decoupling layer and the transducer housing.  (Note: Konetzke et al. teaches a MA40S4S type transducer under “A. Fabrication” is being employed which are open structure type ultrasonic sensor with a metal sound decoupling layer as evidenced by Murata in Figure 2 which shows a horn to transmit the waves into the gaseous medium).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sound uncoupling layer between the decoupling layer and the transducer housing based on the use of MA40S4S transducers in Konetzke et al., which show the claimed structure in the manual in Murata.
With regards to claim 6, Konetzke et al. further discloses the control unit is disposed completely or partially in the housing (page 2, under “A. Fabrication”; page 3, under “B. Measurements”).
With regards to claim 7, Konetzke et al. does no explicitly specify such parameter (the housing of the 1D ultrasonic transducer unit is designed at least according to the IP 40 protection class) as in the claim.  However, to have set such test characteristic as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or function of the housing, namely to protect the sensor from being damaged by small items that would be larger than 1 millimeter or dirt from the environment.
With regards to claim 8, Walker et al. further discloses a communication interface is designed for wireless data transmission.  (See, paragraphs [0028],[0043]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Massa, Kojima, Deak, are related to ultrasonic detection system having a piezoelectric transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861